


110 HRES 1136 IH: Honoring and expressing gratitude to the

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1136
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Mr. Johnson of
			 Georgia submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring and expressing gratitude to the
		  555th Parachute Infantry Battalion (“Triple Nickles”) of the United States
		  Army.
	
	
		Whereas in December 1942, the Advisory Committee on Negro
			 Troop Policies recommended the establishment of an African-American parachute
			 battalion;
		Whereas on February 25, 1943, Army Chief of Staff General
			 George C. Marshall directed that the 555th Parachute Infantry Company be
			 constituted;
		Whereas on December 19, 1943, the headquarters of Army
			 Ground Forces authorized the activation of the company as an all-black unit
			 with black officers as well as black enlisted men;
		Whereas all members of the unit were to be volunteers,
			 with an enlisted cadre to be selected from personnel of the 92d Infantry
			 Division;
		Whereas the company was officially activated on December
			 30, 1943, at Fort Benning, Georgia;
		Whereas, after several months of training, the unit moved
			 to Camp Mackall, North Carolina, where it was reorganized and redesignated on
			 November 25, 1944, as Company A of the newly-activated 555th Parachute Infantry
			 Battalion;
		Whereas in May 1945, the 555th Parachute Infantry
			 Battalion was sent to the west coast of the United States to combat forest
			 fires ignited by Japanese balloons carrying incendiary bombs;
		Whereas, while stationed at Pendleton Field, Oregon, with
			 a detachment in Chico, California, unit members courageously participated in
			 dangerous fire-fighting missions throughout the Pacific Northwest during the
			 summer and fall of 1945, earning the nickname Smoke Jumpers in
			 addition to Triple Nickles;
		Whereas, after nearly five years of honorable service to
			 the United States, the 555th Parachute Infantry Battalion was disbanded on
			 December 9, 1947, and became the 3rd Battalion, 505 Airborne Infantry, 82nd
			 Airborne Division; and
		Whereas the United States will be forever indebted to the
			 soldiers of the first all African-American Parachute Infantry Battalion and
			 their families for their sacrifices and their contributions to the United
			 States: Now, therefore, be it
		
	
		That the House of Representatives honors
			 and expresses gratitude for the service and sacrifices of the members of the
			 555th Parachute Infantry Battalion and their families upon the 65th anniversary
			 of the unit’s activation.
		
